TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00127-CV



                                  Heather Anderson, Appellant

                                                 v.

                                     Greg Walden, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GN-002573, HONORABLE GARY HARGER, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant Heather Anderson filed a notice of appeal on January 3, 2012 purporting

to challenge the trial court’s order dated November 10, 2011 overruling her special appearance.

After reviewing the clerk’s record, the Clerk of this Court sent Anderson a notice observing that the

notice of appeal appeared to be untimely because in this accelerated interlocutory appeal, the notice

of appeal was due to be filed on or before November 30, 2011. See Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a)(7) (West Supp. 2011); Tex. R. App. P. 26.1(b), 28.1. The notice requested that

Anderson supply, by March 19, 2012, proof of timely mailing of the notice of appeal. Anderson has

not responded. Under the circumstances, we must dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: April 6, 2012




                                              2